EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Wonki Park on 11/18/2020.

The application has been amended as follows:
Claim 10. A method of measuring physical activity of a user by a mobile electronic device, the method comprising: 
sensing by the mobile electronic device, an amount of physical activity of the user; 
determining, by the mobile electronic device, first count information based on the sensed physical activity of the user, the first count information comprising: 
a first count start time, 
a first count end time, and 
a first amount of the physical activity counted between the first count start time and the first count end time; 
receiving, by the mobile electronic device, second count information based on the physical activity of the user, the second count information comprising: 
a second count start time, 

a second amount of the physical activity counted between the second count start time and the second count end time, the second amount of the physical activity determined by an entity different from the mobile electronic device; 
determining a priority between the mobile electronic device and the entity; 
determining an integrated amount of the physical activity; and 
synchronizing first amount of the physical activity based on the first count information and second amount of the physical activity based on the second count information according to the determined priority, 
wherein the amount of physical activity is counted by the mobile electronic device or the entity having a higher priority determined based on the determined priority of the mobile electronic device and the entity using weighted value based on a user input.

Claim 15. A mobile electronic device comprising: 
a sensor; 
a transceiver; and 
a controller configured to: 
sense, using the sensor, an amount of a physical activity of a user, 
determine, by the mobile electronic device, first count information based on the sensed physical activity of the user, the first count information comprising: 
a first count start time, 
a first count end time, and 

control the transceiver to receive second count information based on the physical activity of the user, the second count information comprising: 
a second count start time, 
a second count end time, and 
a second amount of the physical activity counted between the second count start time and the second count end time, the second amount of the physical activity determined by an entity different from the mobile electronic device, 
determine a priority between the mobile electronic device and the entity, 
determine an integrated amount of the physical activity; and  
synchronize first amount of the physical activity based on the first count information and second amount of the physical activity based on the second count information according to the determined priority,  
wherein the integrated amount of the physical activity is counted by the mobile electronic device or the entity having a higher priority determined based on the determined priority of the mobile electronic device and the entity using weighted value based on a user input.

Claims 20 – 25. Canceled.

Claim 26. An operating method of an electronic device, the method comprising:

determining a priority between the electronic device and the external device; 
based on the establishing of the short range communication connection with the external device, comparing a priority for the electronic device with a priority for the external device; and
in response to a request for providing an amount of physical activity:
based on the priority for the electronic device being higher than the priority for the external device, providing a first amount of the physical activity which is acquired by using a sensor in the electronic device, the first amount of the physical activity being associated with a movement of the electronic device, 
based on the priority for the external device being higher than the priority for the electronic device, providing a second amount of the physical activity which is acquired by the external device and transmitted from the external device to the electronic device through the established short range communication connection, the second amount of the physical activity being associated with a movement of the external device,
releasing, by using the communication circuit, the short range communication connection with the external device while one of the first amount of the physical activity or the second amount of the physical activity is provided according to a comparison between the priority for the electronic device being higher and the priority for the external device, in response to the short range communication connection with the external device being released, providing a third amount of the physical activity which is acquired by using the sensor in the electronic device, and 
based on a user input.

Claim 28. An electronic device comprising:
a sensor;
a communication circuit; and
a controller configured to:
establish, by using the communication circuit, a short range communication connection with an external device,
based on establishing the short range communication connection with the external device, determine a priority between the electronic device and the external device, and compare a priority among the electronic device and the external device, and 
in response to a request for providing an amount of physical activity:
based on the priority for the electronic device being higher than the priority for the external device, provide a first amount of the physical activity which is acquired by using a sensor in the electronic device, the first amount of the physical activity being associated with a movement of the electronic device, 
based on the priority for the external device being higher than the priority for the electronic device, provide a second amount of the physical activity which is acquired by the external device and transmitted from the external device to the electronic device 
release, by using the communication circuit, the short range communication connection with the external device while one of the first amount of the physical activity or the second amount of the physical activity is provided according to a comparison between the priority for the electronic device being higher and the priority for the external device, in response to the short range communication connection with the external device being released, provide a third amount of the physical activity which is acquired by using the sensor in the electronic device, and 
determine an integrated amount of the physical activity counted by the electronic device or the external device having a higher priority determined based on the priority of the electronic device and the external device using weighted value based on a user input.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 10/27/2020 has been entered.

Allowable Subject Matter
In view of the applicant’s amendments and arguments and in view of the examiner’s amendment above, claims 10 – 19 and 26 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 10 recites a specific embodiment of “wherein the amount of physical activity is counted by the mobile electronic device or the entity having a higher priority determined based on the determined priority of the mobile electronic device and the entity using weighted value based on a user input.”
As paragraph 0119 of the originally filed specification states, “the headset has a higher weighted value for the voice sensing as compared with the glasses, the watch, the smart phone, and the like.”
The recited claim language in combination with other claimed features is not found in the prior art references. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art on record to obtain the recited claim limitation. Therefore, claim 10 and similar claims 15, 26 and 28 are allowed over the prior art of record.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation taken alone. Citing the subject matter of the above-described claims considered to be novel over the prior art is for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Claims 11 – 14, 16 – 19, 27 and 29 are allowed over the prior art of record because they depend from claims that are deemed to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GENNADIY TSVEY/Primary Examiner, Art Unit 2648